ON MOTION FOR REHEARING.                   (Decided November 6, 1929.)
The motion for rehearing interposed by counsel for the state is in direct violation of Rule XII, Rules of this court. It does not show in the remotest degree that any question decisive of the case submitted by counsel was overlooked by the court, or that the decision is in conflict with an express statute, or a controlling decision to which the attention of the court was not directed. It is simply a reiteration of the arguments ably and exhaustively presented orally and in counsel's briefs. It "consists chiefly of the loser's assertion of dissatisfaction over an adverse decision" (State ex rel. Rankin v.Harrington, 68 Mont. 31, 217 P. 681, 689), and is wholly without merit. The motion is denied.